 



Exhibit 10. c
POLARIS INDUSTRIES INC.
SUPPLEMENTAL RETIREMENT/SAVINGS PLAN
Effective July 1, 1995
As Amended and Restated Effective January 1, 2008

 



--------------------------------------------------------------------------------



 



POLARIS INDUESTRIES
SUPPLEMENTAL RETIREMENT/SAVINGS PLAN
Effective July 1, 1995
As Amended and Restated Effective January 1, 2008
TABLE OF CONTENTS

                                      Page ARTICLE 1. DEFINITIONS     1  
 
                1  
 
    1.1     “Account”     1  
 
    1.2     “Additional Credits”     1  
 
    1.3     “Administrator”     1  
 
    1.4     “Affiliated Company”     1  
 
    1.5     “Board of Directors”     1  
 
    1.6     “Bonus Plan”     1  
 
    1.7     “Change of Control”     2  
 
    1.8     “Code”     2  
 
    1.9     “Committee”     2  
 
    1.10     “Compensation”     2  
 
    1.11     “Compensation Plans”     2  
 
    1.12     “Corporation”     2  
 
    1.13     “Corporation Voting Securities”     2  
 
    1.14     “Deferrals”     2  
 
    1.15     “Deferral Agreement”     2  
 
    1.16     “Deferral Percentage”     2  
 
    1.17     “Distribution Option(s)”     2  
 
    1.18     “Effective Date”     2  
 
    1.19     “Eligible Executive”     3  
 
    1.20     “Exchange Act”     3  
 
    1.21     “LTIP”     3  
 
    1.22     “Member”     3  
 
    1.23     “Participating Company”     3  
 
    1.24     “Plan”     3  
 
    1.25     “Plan Sponsor”     3  
 
    1.26     “Savings Plan”     3  
 
    1.27     “Valuation Date”     3  
 
                    ARTICLE 2. MEMBERSHIP AND DEFERRAL AGREEMENTS     3  
 
                   
 
    2.1     In General     3  
 
    2.2     Modification of Initial Deferral Agreement     4  
 
    2.3     Termination of Membership; Re-employment     4  

 



--------------------------------------------------------------------------------



 



                                      Page
 
                   
ARTICLE
    3.     DEFERRALS     5  
 
                   
 
    3.1     Filing Requirements     5  
 
    3.2     Deferral Agreement     5  
 
    3.3     Crediting of Deferrals     5  
 
    3.4     Changing Deferrals     6  
 
    3.5     Certain Additional Credits     6  
 
    3.6     Timing of Deferral Elections     6  
 
                    ARTICLE 4. MAINTENANCE OF ACCOUNTS     7  
 
                   
 
    4.1     Accounts     7  
 
    4.2     Deemed Investments     7  
 
    4.3     Statement of Accounts     7  
 
    4.4     Vesting of Account     7  
 
                    ARTICLE 5. PAYMENT OF BENEFITS     7  
 
                   
 
    5.1     Commencement of Payment     7  
 
    5.2     Method of Payment     8  
 
    5.3     Unforeseeable Emergency     9  
 
    5.4     Designation of Beneficiary     9  
 
    5.5     Status of Account Pending Distribution     10  
 
    5.6     Change of Control     10  
 
                    ARTICLE 6. AMENDMENT OR TERMINATION     10  
 
                   
 
    6.1     Right to Terminate     10  
 
    6.2     Right to Amend     10  
 
    6.3     Uniform Action     11  
 
                    ARTICLE 7. GENERAL PROVISIONS     11  
 
                   
 
    7.1     No Funding     11  
 
    7.2     No Contract of Employment     11  
 
    7.3     Withholding Taxes     11  
 
    7.4     Nonalienation     11  
 
    7.5     Administration     11  
 
    7.6     Construction     12  

 ii



--------------------------------------------------------------------------------



 



INTRODUCTION
          This Polaris Industries Inc. Supplemental Retirement/Savings Plan (the
“Plan”) originally became effective July 1, 1995. On December 31, 1996, Polaris
Industries Inc., a Delaware limited partnership, and the original sponsor of the
Plan, was merged with and into Polaris Industries Inc., a Delaware corporation,
which then became the new sponsor of the Plan. The Plan was amended effective
December 31, 1996 to reflect that merger.
          The Plan is hereby amended and restated in its entirety effective as
of January 1, 2008. This restatement of the Plan is intended to comply with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended.
          This Plan is generally intended to provide certain executives who
participate in the Polaris Industries Inc. 401(k) Retirement/Savings Plan (the
“Savings Plan”), the Polaris Industries Inc. Senior Executive Annual
Compensation Plan (the “Bonus Plan”) and/or the Polaris Industries Inc. Long
Term Incentive Plan (the “LTIP” and, together with the Savings Plan and the
Bonus Plan, collectively the “Compensation Plans”) with an opportunity to defer
a portion of their compensation until their retirement or other termination of
employment and to have employer contributions credited as if such employee
contributions had been made under the Savings Plan in order to restore
contributions lost because of the application of Section 401(a)(17) of the
Internal Revenue Code of 1986, as amended, to the Savings Plan. The Plan is
unfunded and is maintained by Polaris Industries Inc. and Affiliated Companies
and their respective successors primarily for the purpose of providing deferred
compensation for a select group of management or highly-compensated employees.

 



--------------------------------------------------------------------------------



 



ARTICLE 1. DEFINITIONS
     1.1 “Account” shall mean the bookkeeping account maintained for each Member
to record his Deferrals and Additional Credits, as adjusted pursuant to
Article 4. The Administrator may establish such sub-accounts within a Member’s
Account as it deems necessary to implement the provisions of the Plan.
     1.2 “Additional Credits” shall mean amounts credited to the Account of a
Member pursuant to Section 3.5.
     1.3“Administrator” shall mean the Plan Sponsor.
     1.4 “Affiliated Company” shall mean the Corporation and any corporation,
partnership or other entity directly or indirectly controlled by the
Corporation.
     1.5 “Board of Directors” or “Board” shall mean the Board of Directors of
the Corporation.
     1.6 “Bonus Plan” shall mean the Polaris Industries Inc. Senior Executive
Annual Compensation Plan.
     1.7 “Change of Control” shall mean any of the following:
(a) Any election has occurred of persons to the Board of Directors that causes
at least one-half of the Board of Directors to consist of persons other than (i)
persons who were members of the Board of Directors on July 1, 1995 and
(ii) persons who were nominated for election by the Board of Directors as
members of the Board of Directors at a time when more than one-half of the
members of the Board of Directors consisted of persons who were members of the
Board of Directors on July 1, 1995; provided, however, that any person nominated
for election by the Board of Directors at a time when at least one-half of the
members of the Board of Directors were persons described in clauses (i) and/or
(ii) or by persons who were themselves nominated by such Board of Directors
shall, for this purpose, be deemed to have been nominated by a Board of
Directors composed of persons described in clause (i) (persons described or
deemed described in clauses (i) and/or (ii) are referred to herein as “Incumbent
Directors”); or
(b) The acquisition in one or more transactions, other than from the
corporation, by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of a
number of Corporation Voting Securities equal to or greater than 35% of
Corporation Voting Securities unless such acquisition has been approved by the
Incumbent Directors as an acquisition not constituting a Change in Control for
purposes hereof; or
(c) A sale or other disposition of all or substantially all of the assets of the
Corporation unless, following such sale or disposition, at least one-half of the
Board of Directors of the transferee consists of Incumbent Directors.

 



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, no event will constitute a Change of Control
unless such event is a change in the ownership or effective control of the
corporation, or in the ownership of a substantial portion of the assets of the
Corporation within the meaning of Section 409A(2)(A)(v) of the Code and the
regulations thereunder.
     1.8 “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time.
     1.9 “Committee” shall mean the Compensation Committee of the Board of
Directors.
     1.10 “Compensation” shall mean the compensation of an Eligible Executive as
defined for purposes of the Savings Plan, determined prior to any Deferrals
under Article 3, to the extent that such compensation exceeds the limit on
compensation imposed by Section 401(a)(17) of the Code. “Compensation” shall
also include Incentive Compensation Awards (as defined in the Bonus Plan and
LTIP) payable under the Bonus Plan and/or the LTIP.
     1.11 “Compensation Plans” shall mean, collectively, the Savings Plan, Bonus
Plan and LTIP.
     1.12 “Corporation” shall mean Polaris Industries Inc., a Minnesota
corporation, and any successor thereto by merger, purchase or otherwise.
     1.13 “Corporation Voting Securities” shall mean the combined voting power
of all outstanding voting securities of the Corporation entitled to vote
generally in the election of the Board of Directors.
     1.14 “Deferrals” shall mean the amounts credited to a Member’s Account
under Section 3.3.
     1.15 “Deferral Agreement” shall mean a completed agreement between an
Eligible Executive and a Participating Company of which he is an employee under
which the Eligible Executive agrees to defer Compensation under the Plan. The
Deferral Agreement shall be on a form prescribed by the Plan Sponsor and shall
include any amendments, attachments or appendices.
     1.16 “Deferral Percentage” shall mean a percentage of an Eligible
Executive’s Compensation elected in a Deferral Agreement, pursuant to
Section 3.1 hereof, and shall be a whole percentage not in excess of five
percent (5%) or such other percentage as the Committee may determine from time
to time.
     1.17 “Distribution Option(s)” shall mean the election by the Member of the
event triggering the commencement of distribution and the method of
distribution. Distribution Option elections shall be made on the Eligible
Executive’s initial Deferral Agreement.
     1.18 “Effective Date” shall mean July 1, 1995 or with respect to the
Eligible Executives of a company which adopts the Plan, the date such company
becomes a Participating Company.

2



--------------------------------------------------------------------------------



 



     1.19 “Eligible Executive” shall mean an employee of a Participating Company
whose annual Compensation is in excess of the limitation in effect under
Section 401(a)(17) of the Code; provided, however, only those employees
considered to be a select group of management or highly compensated shall be
Eligible Executives under this Plan.
     1.20 “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
     1.21 “LTIP” shall mean the Polaris Industries Inc. Long Term Incentive
Plan.
     1.22 “Member” shall mean, except as otherwise provided in Article 2, each
Eligible Executive who has executed an initial Deferral Agreement as described
in Section 2.1.
     1.23 “Participating Company” shall mean the Corporation, the Plan Sponsor
and any other Affiliated Company which is designated for participation in the
Plan in accordance with Section 7.5(b).
     1.24 “Plan” shall mean this Polaris Industries Inc. Supplemental
Retirement/Savings Plan, as amended from time to time.
     1.25 “Plan Sponsor” shall mean Polaris Industries Inc., a Delaware
corporation and a wholly owned subsidiary of the Corporation, and any successor
thereto by merger, purchase or otherwise.
     1.26 “Savings Plan” shall mean the Polaris Industries Inc. 401(k)
Retirement/Savings Plan, as amended from time to time.
     1.27 “Valuation Date” shall mean each of the valuation dates under the
Savings Plan and the date on which payment of an Incentive Compensation Award
(as defined in the Bonus Plan and the LTIP) under the Bonus Plan and/or LTIP
would otherwise be made under the terms of the Bonus Plan and/or LTIP, but for a
Deferral of such Incentive Compensation Award hereunder.
ARTICLE 2. MEMBERSHIP AND DEFERRAL AGREEMENTS
     2.1 In General:
(a) An Eligible Executive shall become a Member as of the date he files his
initial Deferral Agreement with the Administrator. However, such Deferral
Agreement shall be effective for purposes of deferring Compensation only as
provided in Article 3.
(b) A Deferral Agreement shall be in writing and properly completed upon a form
approved by the Administrator, which shall be the sole judge of the proper
completion thereof. Such Agreement shall provide for the deferral of
Compensation, shall specify the Distribution Options, and may include such other
provisions as the Administrator deems appropriate. A Member’s Deferral Agreement
may provide for separate Deferral elections with respect to the Member’s base
pay and with respect to Compensation under the Bonus Plan

3



--------------------------------------------------------------------------------



 



and/or the LTIP. A Deferral Agreement shall not be revoked or modified with
respect to the allocation of prior deferrals. Distribution Options elected may
not be modified or revoked except as provided in Section 5.1.
(c) As a condition for membership the Administrator may require such other
information as it deems appropriate.
(d) A Member’s Deferral Agreement shall be effective with respect to
Compensation earned under the Bonus Plan and/or the LTIP for a year only to the
extent the Corporation permits Deferral of such Compensation for such year.
     2.2 Modification of Initial Deferral Agreement: A Member may elect to
change, modify or revoke a Deferral Agreement as follows:
(a) A Member may change the rate of his Deferrals, as provided in Article 3. A
Member shall suspend his Deferrals in the event of a distribution pursuant to an
unforeseeable emergency or in the event of a distribution from the Savings Plan,
as provided in Article 3.
(b) A Member may change the event entitling him to distribution, as designated
on his election of Distribution Options, as provided in Section 5.1(b)(i).
     2.3 Termination of Membership; Re-employment:
(a) Membership shall cease upon a Member’s termination of employment. Membership
shall be continued during a leave of absence approved by the Eligible
Executive’s Participating Company.
(b) Upon re-employment as an Eligible Executive, a former Member may become a
Member again as follows:

  (i)   in the case of a former Member who prior to reemployment received the
balance in his Account, by executing a Deferral Agreement under Section 2.1 as
though for all purposes of the Plan the Affiliated Companies had never employed
the former Member; or     (ii)   in the case of a former Member who prior to
reemployment did not receive the balance in his Account, by executing a Deferral
Agreement under Section 2.1; provided that such former Member was not eligible
to participate in the Plan at any time during the 24-month period ending on the
date the Member again becomes eligible to participate in the Plan. Otherwise,
such former Member may again become a Member by executing a Deferral Agreement
under Section 2.1, which such Deferral Agreement shall not become effective:
(A) with respect to base pay, until the first day of the calendar year next
following the Member’s reemployment;

4



--------------------------------------------------------------------------------



 



      or (B) with respect to Compensation earned under the Bonus Plan and/or the
LTIP that meets the requirements of Section 3.6(a), the date set forth in
Section 3.6(a).

ARTICLE 3. DEFERRALS
     3.1 Filing Requirements:
(a) An individual who is an Eligible Executive immediately prior to the
Effective Date may file a Deferral Agreement with the Administrator, within such
period prior to the Effective Date and in such manner as the Administrator may
prescribe.
(b) An individual who becomes an Eligible Executive on or after the Effective
Date may file a Deferral Agreement with the Administrator during the 30-day
period beginning on the date he first becomes an Eligible Executive, or, in the
case of Compensation earned under the Bonus Plan and/or the LTIP that meets the
requirements of Section 3.6(a), no later than the date set forth in
Section 3.6(a), in such manner as the Administrator may prescribe. Such Deferral
Agreement shall be effective with respect to Compensation earned after the
Deferral Agreement is filed with the Administrator.
(c) An Eligible Executive who fails to file a Deferral Agreement with the
Administrator as provided in Sections 3.1(a) and 3.1(b) may file a Deferral
Agreement in any subsequent month of December for the next calendar year, or,
with respect to Compensation earned under the Bonus Plan and/or the LTIP that
meets the requirements of Section 3.6(a), at any time prior to the date set
forth in Section 3.6(a).
     3.2 Deferral Agreement: An Eligible Executive’s Deferral Agreement shall
authorize a reduction in his Compensation with respect to his Deferrals under
the Plan. The Agreement shall be effective for payroll periods beginning on or
after the later of: (a) the Effective Date; or (b) the first day of the month
following the date the Deferral Agreement is filed with the Administrator in
accordance with Section 3.1. Paychecks applicable to said payroll periods shall
be reduced accordingly.
     3.3 Crediting of Deferrals:
(a) On each Valuation Date following the effective date of an Eligible
Executive’s Deferral Agreement, his Account shall be credited with an amount of
Deferral, if any, for each payroll period ending within the month in which such
Valuation Date occurs, as he elects in his Deferral Agreement.
(b) An Eligible Executive shall not be entitled to make Deferrals on or after
attaining the age, if any, which he has designated under Section 5.1(a) for the
purpose of commencing distribution of his Account.

5



--------------------------------------------------------------------------------



 



     3.4 Changing Deferrals:
(a) An Eligible Executive’s election on his Deferral Agreement of the rate at
which he authorizes Deferrals under the Plan shall remain in effect in
subsequent calendar years unless he files with the Administrator an amendment to
his Deferral Agreement modifying or revoking such election. With respect to the
Deferral of base pay, the amendment shall be filed by December 31 and shall be
effective for payroll periods beginning on or after the following January 1.
With respect to a Deferral of Compensation under the Bonus Plan and/or the LTIP
that meets the requirements of Section 3.6(a), the Deferral may be filed at any
time prior to the date set forth in Section 3.6(a).
(b) Notwithstanding Section 3.4(a), in the event a Member receives a withdrawal
pursuant to Section 5.3 due to an unforeseeable emergency or a financial
hardship withdrawal from the Savings Plan, the Member’s Deferrals under this
Plan shall be suspended for the remainder of the calendar year in which such
withdrawal or distribution occurs. The Administrator shall resume his Deferrals
with respect to payroll periods beginning on or after the January 1 following
the date of suspension, in a time and manner determined by the Administrator;
provided, that the Administrator shall approve such resumption only if the
Administrator determines that the Eligible Executive is no longer subject to the
unforeseeable emergency or incurring the financial hardship.
     3.5 Certain Additional Credits: On each Valuation Date, there shall be
credited to the Account of an Eligible Executive Additional Credits in an amount
equal to the Deferrals credited to such Eligible Executive’s Account since the
immediately preceding Valuation Date; provided, however, that the Committee
shall have the authority and discretion to establish for any particular time
period such other formula for determining Additional Credits as it deems
appropriate.
     3.6 Timing of Deferral Elections: All elections with respect to Deferral of
Compensation awarded under the Bonus Plan or LTIP must be filed no later than:
(a) If such Compensation meets the requirements for “performance-based
compensation” within the meaning of Treasury Regulation Section 1.409A-1(e), six
months prior to the end of the Incentive Compensation Award Period (as defined
in the LTIP and Bonus Plan) with respect to which such Compensation is paid; or
(b) If such Compensation does not meet the requirements for “performance-based
compensation” within the meaning of Treasury Regulation Section 1.409A- 1(e),
the last day of the year prior to the first year of the Incentive Compensation
Award Period (as defined in the LTIP and Bonus Plan) with respect to which such
Compensation is paid.
          In either case (i) or (ii) above, such election shall become
irrevocable as of the date which is six months prior to the end of the Incentive
Compensation Award Period (as

6



--------------------------------------------------------------------------------



 



defined in the LTIP and Bonus Plan) or the last day of the year prior to the
first year of such period, as applicable. Notwithstanding the foregoing, in the
case of an election with respect to the payment of Compensation that meets the
requirements for “performance-based compensation” within the meaning of Treasury
Regulation Section 1.409A-1(e), no election to defer payment of an such
Compensation may be made after the amount of such Compensation becomes readily
ascertainable, and the Member must be continuously employed from the later of
the beginning of the Incentive Compensation Award Period (as defined in the LTIP
and Bonus Plan) or the date the Business Criteria (as defined in the LTIP and
Bonus Plan) applicable to such Compensation are established, to the date of the
election under this Section 3.6.
ARTICLE 4. MAINTENANCE OF ACCOUNTS
     4.1 Accounts: An Account shall be established for each Member. As of each
Valuation Date, each Member’s Account shall be credited with deemed investment
earnings and losses pursuant to Section 4.2.
     4.2 Deemed Investments: Each Member’s Account shall be deemed to be
invested in the same manner as such Member’s account under the Savings Plan is
invested; provided, however, that for any periods of time during which a Member
does not have an account under the Savings Plan, the rate of deemed investment
earnings shall be determined by the Committee. As of each Valuation Date, deemed
investment earnings and losses shall be applied to each Member’s Account based
upon the performance of the applicable investment funds under the Savings Plan.
     4.3 Statement of Accounts: A statement will be sent to each Member as to
the balance of his Account at least once each calendar year.
     4.4 Vesting of Account: Each Member shall at all times be fully vested in
his Account.
ARTICLE 5. PAYMENT OF BENEFITS
     5.1 Commencement of Payment:
(a) The distribution of the Member’s or former Member’s Account shall commence,
pursuant to Section 5.2, on or after the occurrence of (i), (ii), (iii) or
(iv) below, as designated by the Member as part of his Distribution Option
election:

  (i)   either the date of the Member’s separation from service (within the
meaning of Section 409A of the Code and the regulations thereunder) with the
Affiliated Companies for any reason, whether with or without cause, or the first
anniversary of such date,     (ii)   attainment of a designated age not earlier
than age 59-1/2 nor later than age 70-1/2,

7



--------------------------------------------------------------------------------



 



    (iii)   the earlier of (i) or (ii) above, or     (iv)   the later of (i) or
(ii) above.

In the event a Member elects either (ii) or (iii) above, he may not elect an age
less than three (3) years subsequent to his current age. A Member or former
Member shall not change his Distribution Option election of the designation of
the event which entitles him to distribution of his Account, except as provided
in Section 5.1(c) below.
(b) A Member or former Member may make a one-time request to the Administrator
to defer the Member’s designated distribution event under Section 5.1(a). The
requests must be filed in writing with the Administrator at least one year prior
to when distribution would commence based on the current designation and must
defer distribution for at least five years following the date on which
distribution would otherwise have been made. The deferral requests must specify
a distribution event described in Section 5.1(a), shall be subject to approval
of the Administrator and, if approved, shall be effective as of the date that is
one year after the request is filed with the Administrator. If the Member’s
current distribution event will occur upon his termination of employment and the
Member’s employment terminates within one year after the deferral request is
made, the deferral request shall not be effective. Notwithstanding the
foregoing, a request to defer a Member’s designated distribution event under
Section 5.1(a) that is filed on or before December 31, 2007 shall be effective
immediately, provided that such request does not cause a payment that would
otherwise be made in 2007 to be postponed or to cause a payment that would
otherwise be made after 2007 to be made in 2007.
(c) Notwithstanding anything in this Section 5.1 to the contrary, a Member’s
Account shall be distributed upon his death.
(d) Notwithstanding the foregoing, in their sole and absolute discretion, the
Participating Companies may delay payment of a benefit under this Plan to any
Member to the extent required to avoid the nondeductibility of such benefit
under Section 162(m) of the Code or to avoid a violation of federal securities
laws or other applicable law; provided, however, if a Member’s payment is
delayed, the benefit to which he is entitled will not decrease after the date it
would otherwise be distributed. Payment shall be made during the first taxable
year in which the Participating Companies reasonably anticipate that Section
162(m) of the Code will not cause the payment to be nondeductible or that the
payment will not violate federal securities laws or other applicable law.
     5.2 Method of Payment: A Member’s or former Member’s Account shall be
distributed or commence to be distributed to him, or in the event of his death
to his Beneficiary, as soon as administratively practicable following the date
provided in the Member’s Distribution Option elected under Section 5.1 or his
date of death, as the case may be, based upon the Member’s Account as of the
Valuation Date coinciding with or immediately preceding the date

8



--------------------------------------------------------------------------------



 



of distribution. Notwithstanding the foregoing, payment must be made no later
than the later of (i) the last day of the Plan Year in which the distribution
event occurs or (ii) 2-1/2 months following the date of such distribution event.
Such distribution shall be made either (i) in a single lump sum payment or
(ii) in substantially equal monthly, quarterly or annual payments over a period
not in excess of ten (10) years. If the installment method is elected, the
Member’s Account, until fully distributed, shall continue to be credited with
deemed investment earnings and losses in accordance with Section 4.2, and each
installment payment shall equal a fraction of the Account balance, as of the
most recent Valuation Date, equal to one over the number of installment payments
left. A Member shall be entitled to elect the form of distribution to him or his
Beneficiary at the time of commencement of his participation under this Plan and
any such election shall be irrevocable and never subject to change except
prospectively. If a Member shall fail to make a proper election as to the form
of distribution of his Account, the Committee shall determine the method by
which such Member’s Account shall be distributed to him or his Beneficiary.
     5.3 Unforeseeable Emergency:
(a) While employed by the Participating Companies, a Member or former Member
may, in the event of an unforeseeable emergency, request a withdrawal from his
Account. The request shall be made in a time and manner determined by the
Administrator, shall not be for a greater amount than the amount reasonably
necessary to satisfy the emergency need (including any federal, state, local or
foreign taxes or penalties reasonably anticipated to result from the
withdrawal), and shall be subject to approval by the Administrator.
(b) For purposes of this Section 5.3 an unforeseeable emergency is a severe
financial hardship to the Member resulting from (i) an illness or accident of
the Member, the Member’s spouse, the Member’s beneficiary, or the Member’s
dependent (as defined in Section 152 of the Code, without regard to
Sections 152(b)(1), (b)(2) and (d)(1)(B) of the Code), (ii) loss of the Member’s
property due to casualty (including the need to rebuild a home following damage
to a home not otherwise covered by insurance, for example, not as a result of a
natural disaster), or (iii) other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the Member.
Notwithstanding the foregoing, a withdrawal on the basis of unforeseeable
emergency is not permitted to the extent that such emergency is or may be
relieved through reimbursement or compensation from insurance or otherwise, by
liquidation of the Member’s assets, to the extent the liquidation of such assets
would not cause severe financial hardship, or by cessation of deferrals under
this Plan.
     5.4 Designation of Beneficiary: A Member or former Member may, in a time
and manner determined by the Administrator, designate a beneficiary and one or
more contingent beneficiaries (which may include the Member’s or former Member’s
estate) to receive any benefits which may be payable under this Plan upon his
death. If the Member or former Member fails to designate a beneficiary or
contingent beneficiary, or if the beneficiary and the contingent beneficiaries
fail to survive the Member or former Member, such benefits shall be paid to the

9



--------------------------------------------------------------------------------



 



Member’s or former Member’s estate. A Member or former Member may revoke or
change any designation made under this Section 5.4 in a time and manner
determined by the Administrator.
     5.5 Status of Account Pending Distribution: Pending distribution, a former
Member’s Account shall continue to be credited with earnings and losses as
provided in Section 4.2. The former Member shall be entitled to apply for
hardship withdrawals under Section 5.3 to the same extent as if he were a Member
of the Plan.
     5.6 Change of Control: In the event a Change of Control has occurred, each
Member or former Member shall receive, and the Plan Sponsor shall pay within
7 days of such Change of Control, a lump sum payment equal to the value of the
Member’s or former Member’s Accounts (determined under Article 4) as of the
Valuation Date coinciding with or next following the date of such Change of
Control. The amount of each Member’s or former Member’s lump sum payment shall
be determined by the Plan Sponsor’s accountants after consultation with the
entity then maintaining the Plan’s records, and shall be projected, if
necessary, to such Valuation Date from the last valuation of Member’s or former
Member’s Accounts for which information is readily available.
ARTICLE 6. AMENDMENT OR TERMINATION
     6.1 Right to Terminate: The Corporation may, in its sole discretion,
terminate this Plan and the related Deferral Agreements at any time (other than
at a time proximate to a downturn in the financial health of any Affiliated
Company) provided that all deferred compensation plans that must be aggregated
with this Plan for purposes of Section 409A of the Code, if any, are also
terminated. In the event the Plan and related Deferral Agreements are terminated
pursuant to the immediately preceding sentence, each Member, former Member or
beneficiary shall receive a single sum payment equal to the balance in his
Account no earlier than 12 months nor later than 24 months following such
termination. Notwithstanding the foregoing, the Corporation may, in its sole
discretion, terminate this Plan at any time within 12 months of a corporate
dissolution taxed under Section 331 of the Code, or with the approval of a
bankruptcy court pursuant to 11 U.S.C. Section 503(b)(1)(A). In the event the
Plan and related Deferral Agreements are terminated pursuant to the immediately
preceding sentence, each Member, former Member and beneficiary shall receive a
single sum payment equal to the balance in his Account as soon as practicable
thereafter.
     6.2 Right to Amend: Each Participating Company, by proper action of its
governing body, may, in its sole discretion, amend this Plan and the related
Deferral Agreements with respect to the Members employed by such Participating
Company on 30 days’ prior notice to the Members and, where applicable, former
Members. If any amendment to this Plan or to the Deferral Agreements shall
adversely affect the rights of a Member or former Member, such individual must
consent in writing to such amendment prior to its effective date. If such
individual does not consent to the amendment, the Plan and related Deferral
Agreements shall be deemed to be terminated with respect to such individual and
he shall receive a single sum payment of his Account as soon thereafter as is
practicable.

10



--------------------------------------------------------------------------------



 



     6.3 Uniform Action: Notwithstanding anything in the Plan to the contrary,
any action to amend or terminate the Plan or the Deferral Agreements must be
taken in a uniform and nondiscriminatory manner.
ARTICLE 7. GENERAL PROVISIONS
     7.1 No Funding: Nothing contained in this Plan or in a Deferral Agreement
shall cause this Plan to be a funded retirement plan. Neither the Member, former
Member, his beneficiary, contingent beneficiaries, heirs or personal
representatives shall have any right, title or interest in or to any funds of
the Affiliated Companies on account of this Plan or on account of having
completed a Deferral Agreement. Each Member or former Member shall have the
status of a general unsecured creditor of the Affiliated Companies and this Plan
constitutes a mere promise by the Affiliated Companies to make benefit payments
in the future. The Plan Sponsor, in its sole discretion, may establish a grantor
trust, insurance contract or other investment vehicle to assist in its meeting
its obligations under this Plan; provided, that no member or beneficiary shall
at any time have any right to any portion of the assets thereof and such assets
shall at all times be subject to the claims of the creditors of the Plan Sponsor
in bankruptcy.
     7.2 No Contract of Employment: The existence of this Plan or of a Deferral
Agreement does not constitute a contract for continued employment between an
Eligible Executive or a Member and an Affiliated Company. The Affiliated
Companies reserve the right to modify an Eligible Executive’s or Member’s
remuneration and to terminate an Eligible Executive or a Member for any reason
and at any time, notwithstanding the existence of this Plan or of a Deferral
Agreement.
     7.3 Withholding Taxes: All payments under this Plan shall be net of an
amount sufficient to satisfy any federal, state or local withholding tax
requirements.
     7.4 Nonalienation: The right to receive any benefit under this Plan may not
be transferred, assigned, pledged or encumbered by a Member, former Member,
beneficiary or contingent beneficiary in any manner and any attempt to do so
shall be void. No such benefit shall be subject to garnishment, attachment or
other legal or equitable process without the prior written consent of the
Affiliated Companies.
     7.5 Administration:
(a) This Plan shall be administered by the Committee. Certain administrative
functions, as set forth in the Plan, shall be the responsibility of the
Administrator. The Administrator shall interpret the Plan, establish regulations
to further the purposes of the Plan and take any other action necessary to the
proper operation of the Plan in accordance with guidelines established by the
Committee or, if there are no such guidelines, consistent with furthering the
purpose of the Plan.
(b) The Corporation, by proper action of the Board, in its sole discretion and
upon such terms as it may prescribe, may permit any Affiliated Company to
participate in the Plan.

11



--------------------------------------------------------------------------------



 



(c) Prior to paying any benefit under this Plan, the Administrator may require
the Member, former Member, beneficiary or contingent beneficiary to provide such
information or material as the Administrator, in its sole discretion, shall deem
necessary for it to make any determination it may be required to make under this
Plan. The Administrator may withhold payment of any benefit under this Plan
until it receives all such information and material and is reasonably satisfied
of its correctness and genuineness.
(d) The Administrator shall provide adequate notice in writing to any Member,
former Member, beneficiary or contingent beneficiary whose claim for benefits
under this Plan has been denied, setting forth the specific reasons for such
denial. A reasonable opportunity shall be afforded to any such Member, former
Member, beneficiary or contingent beneficiary for a full and fair review by the
Administrator of its decision denying the claim. The Administrator’s decision on
any such review shall be final and binding on the Member, former Member,
beneficiary or contingent beneficiary and all other interested persons.
(e) All acts and decisions of the Administrator shall be final and binding upon
all Members, former Members, beneficiaries, contingent beneficiaries and
employees of the Affiliated Companies.
     7.6 Construction:
(a) The Plan is intended to constitute an unfunded deferred compensation
arrangement for a select group of management or highly compensated employees and
all rights hereunder shall be governed by and construed in accordance with the
laws of the State of Minnesota to the extent not preempted by federal law.
(b) The masculine pronoun shall mean the feminine wherever appropriate.
(c) The captions inserted herein are inserted as a matter of convenience and
shall not affect the construction of the Plan.

            POLARIS INDUSTRIES INC.


By Polaris Industries Inc., a Delaware corporation
      By:   /s/ Michael W. Malone     Name:   Michael W. Malone     Title:  
Vice President-Finance,
Chief Financial Officer and Secretary    

12